Citation Nr: 9913371	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  95-38 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disability, claimed as prostatitis.  

2.  Entitlement to service connection for a genitourinary 
disability, claimed as epididymitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
genitourinary disabilities, to include epididymitis and 
prostatitis.  He filed a July 1995 notice of disagreement, 
and was sent an August 1995 statement of the case.  He then 
filed an October 1995 VA Form 9 substantive appeal, 
perfecting his appeal.  A personal hearing was not requested.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for genitourinary 
disabilities, to include epididymitis and prostatitis.  His 
service medical records reflect treatment for both these 
disabilities during service just prior to his November 1966 
service separation.  Thereafter, according to his October 
1995 VA Form 9, he had ongoing left testicular pain and 
swelling, incontinence, and painful and frequent urination.  
He claims to have had private medical treatment for these 
disabilities, but is unable to obtain the medical records 
thereto.  VA medical outpatient records subsequent to 1991 
demonstrate treatment for a variety of genitourinary 
complaints, including ongoing left testicular pain, with 
calcifications in both testes and a small cyst in the left 
testicle.  However, no formal VA rating examination has been 
afforded the veteran.  

As an initial matter, the appellant's claim is well grounded, 
meaning it is plausible.  38 U.S.C.A. § 5107(a) (West 1991).  
The veteran has submitted medical evidence of both in-service 
and current genitourinary disabilities.  Additionally, he has 
asserted continuity of essentially the same symptomatology 
since service; i.e., left testicular pain and swelling, 
frequent and painful urination, etc.  For the purposes of 
determining well-groundedness, these assertions are taken as 
credible.  See King (Roderick) v. Brown, 5 Vet. App. 19, 21 
(1993).  The U. S. Court of Appeals for Veterans Claims 
(Court) has stated in certain circumstances, lay evidence of 
ongoing symptomatology is sufficient to establish a nexus 
between an in-service and a current diagnosis, at least for 
the purposes of determining well-groundedness.  Savage v. 
Gober, 10 Vet. App. 488, 494-497 (1997).  Such has been 
accomplished in the present case.  

The veteran having submitted a well grounded claim, the VA 
has a statutory duty to assist him in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
This duty includes providing a thorough and contemporaneous 
medical examination that discusses the etiology of his 
claimed condition(s).  Pond v. West, No. 97-1780 (U.S. Vet. 
App. Apr. 21, 1999), slip op. at 7-8.  This has not yet been 
accomplished.  

Thus, in light of the above, this appeal is remanded for the 
following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.  

2.  The veteran should be afforded a VA 
medical examination by a urologist to 
evaluate his claimed genitourinary 
disabilities.  A notification of 
examination letter, a copy of which must 
be associated with the claims folder, 
should be sent to the veteran advising 
him of the consequences of a failure to 
appear for examination.  The claims 
folder, to include the service medical 
records, should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests 
should be accomplished.  The examiner 
should list as precisely as possible the 
diagnoses of all genitourinary disorders 
the veteran currently has.  For each 
genitourinary diagnosis reported, the VA 
examiner should state a medical opinion 
as to whether it is at least as likely as 
not that the disorder is the result of a 
disease or injury the veteran had in 
service.  If any such current disorder 
results from a disease or injury which 
preceded service, the examiner should 
state whether the degree of disability 
resulting from the disorder increased in 
severity during service, and, if there 
was an increase in severity in service, 
whether such increase was beyond the 
natural progress of the disease or 
injury.  The medical basis for all 
opinions expressed should be indicated 
for the record.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claims.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



